Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 42 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 42 /X/ (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant's Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (DATE) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on the 20th day of May, 2011. THE LAZARD FUNDS, INC. By: /s/ Charles Carroll Charles Carroll, Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Amendment to Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Charles Carroll President and Director May 20, 2011 Charles Carroll /s/ Stephen St. Clair Treasurer and Chief Financial May 20, 2011 Stephen St. Clair Officer /s/ Ashish Bhutani Director May 20, 2011 Ashish Bhutani /s/ Kenneth S. Davidson * Director May 20, 2011 Kenneth S. Davidson /s/ Nancy A. Eckl * Director May 20, 2011 Nancy A. Eckl /s/ Lester Z. Lieberman * Director May 20, 2011 Lester Z. Lieberman /s/ Leon M. Pollack * Director May 20, 2011 Leon M. Pollack /s/ Richard Reiss, Jr. * Director May 20, 2011 Richard Reiss, Jr. /s/ Robert M. Solmson * Director May 20, 2011 Robert M. Solmson *By: /s/ Nathan A. Paul Attorney-in-fact, Nathan A. Paul EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
